Exhibit 10.47

FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of January 31, 2020, by and among JERNIGAN CAPITAL
OPERATING COMPANY, LLC, a Delaware limited liability company (“Borrower”),
JERNIGAN CAPITAL, INC., a Maryland corporation (“REIT”), each of the entities
identified as a “Subsidiary Guarantor” on the signature pages of this Amendment
(collectively the “Subsidiary Guarantors”; the REIT and the Subsidiary
Guarantors are hereinafter referred to collectively as the “Guarantors”),
KEYBANK NATIONAL ASSOCIATION (“KeyBank”), RAYMOND JAMES BANK, N.A., (“Raymond
James”), BMO HARRIS BANK N.A., (“BMO”), TRUSTMARK NATIONAL BANK (“Trustmark”),
FIRSTBANK (“FirstBank”), TRIUMPH BANK (“Triumph”), RENASANT BANK (“Renasant”),
and PINNACLE BANK (“Pinnacle”); KeyBank, Raymond James, BMO, Trustmark,
FirstBank, Triumph, Renasant and Pinnacle, collectively, the “Lenders”), and
KeyBank as Agent for itself and the other Lenders from time to time a party to
the Credit Agreement (as hereinafter defined) (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent and the Lenders are parties to that certain First
Amended and Restated Credit Agreement dated as of December 28, 2018 (as the same
may be varied, extended, supplemented, consolidated, replaced, increased,
renewed, modified or amended from time to time, the “Credit Agreement”);

WHEREAS, the REIT and certain of the Subsidiary Guarantors executed and
delivered to Agent and the Lenders that certain First Amended and Restated
Unconditional Guaranty of Payment and Performance dated as of December 28, 2018
(as the same may be varied, extended, supplemented, consolidated, replaced,
increased, renewed, modified or amended from time to time, the “Guaranty”); and

WHEREAS, certain of the Subsidiary Guarantors have become parties to the
Guaranty by virtue of the execution and delivery to Agent of Joinder Agreements
dated April 5, 2019, June 10, 2019, November 13, 2019 and December 18, 2019; and

WHEREAS, certain of the Borrower and the Guarantors have requested that the
Agent and the Lenders make certain modifications to the Credit Agreement and
Agent and the undersigned Lenders have consented to such modifications, subject
to the execution and delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

1.         Definitions.  Capitalized terms used in this Amendment, but which are
not otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.

2.         Modifications of the Credit Agreement.  The Borrower, Agent and the
Lenders do hereby modify and amend the Credit Agreement as follows:

 

 








(a)        By deleting in its entirety §9.6 of the Credit Agreement, and
inserting in lieu thereof the following:

“§9.6    Liquidity.  The Borrower will not at any time (a) commencing with the
fiscal quarter ending December 31, 2018 through and including December 31, 2019,
permit its Liquidity to be less than the greater of (i) an amount equal to the
Future Funding Commitments for the next three (3) calendar months following the
date of determination and (ii) $50,000,000.00, (b) on and after January 1, 2020
permit its Liquidity to be less than the greater of (i) an amount equal to the
Future Funding Commitments for the next three (3) months following the date of
determination, and (ii) $25,000,000.00, or (c) on and after January 1, 2021
permit its Liquidity to be less than the greater of (i) an amount equal to the
Future Funding Commitments for the next six (6) months following the date of
determination, and (ii) $25,000,000.00.”

(b)        The covenant calculation template attached to the Compliance
Certificate shall be revised by Borrower and Agent to reflect the revision to
§9.6.

3.         References to Credit Agreement.  All references in the Loan Documents
to the Credit Agreement shall be deemed a reference to the Credit Agreement as
modified and amended herein.

4.         Consent of Guarantors.  By execution of this Amendment, each
Guarantor hereby expressly consents to the modifications and amendments relating
to the Credit Agreement as set forth herein and any other agreements
contemplated hereby, and Borrower and Guarantors hereby acknowledge, represent
and agree that the Credit Agreement, as modified and amended herein, and the
other Loan Documents remain in full force and effect and constitute the valid
and legally binding obligation of Borrower and Guarantors, respectively,
enforceable against such Persons in accordance with their respective terms,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and the effect of general principles of equity, and that the
Guaranty extends to and applies to the foregoing documents as modified and
amended.

5.         Representations.  Borrower and Guarantors represent and warrant to
Agent and the Lenders as follows as of the date of this Amendment:

(a)        Authorization.  The execution, delivery and performance by the
Borrower and the Guarantors of this Amendment and any other agreements
contemplated hereby and the transactions contemplated hereby and thereby (i) are
within the authority of Borrower and Guarantors, (ii) have been duly authorized
by all necessary proceedings on the part of such Persons, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which any of such Persons is subject or any
judgment, order, writ, injunction, license or permit applicable to such Persons,
(iv) do not and will not conflict with or constitute a default (whether with the
passage of time or the giving of notice, or both) under any provision of the
partnership agreement or certificate, certificate of formation, operating
agreement, articles of incorporation or other charter documents or bylaws of, or
any material agreement or other material instrument binding upon, any of such
Persons or any of its properties, (v) do not and will not result in or require
the imposition of any lien or other encumbrance on any of the properties, assets
or rights of such Persons, and (vi) do not require any





2




material approval or consent of any Person other than those already obtained and
as are in full force and effect.

(b)        Enforceability.  This Amendment is the valid and legally binding
obligation of Borrower and Guarantors enforceable in accordance with the
respective terms and provisions hereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity.

(c)        Approval.  The execution, delivery and performance by the Borrower
and the Guarantors of this Amendment and any other agreements contemplated
hereby and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained and other than any disclosure filings with the SEC
as may be required with respect to this Amendment.

(d)        Reaffirmation.  Borrower and the Guarantors reaffirm and restate as
of the date hereof each and every representation and warranty made by the
Borrower, the Guarantors and their respective Subsidiaries in the Loan Documents
except for representations or warranties that expressly relate to an earlier
date.  Each of the representations and warranties made by or on behalf of
Borrower, Guarantors or any of their respective Subsidiaries contained in this
Amendment, the Credit Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with the Credit Agreement are
true and correct in all material respects as of the date as of which they were
made and are true and correct in all material respects as of the date hereof,
with the same effect as if made at and as of that time, except to the extent of
changes resulting from transactions or other events permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date).

(e)        No Default.  By execution hereof, the Borrower and Guarantors certify
that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents immediately after the execution and delivery
of this Amendment and the other documents executed in connection herewith, and
that no Default or Event of Default has occurred and is continuing.

6.         Waiver of Claims.  Borrower and Guarantors acknowledge, represent and
agree that Borrower and Guarantors as of the date hereof have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Loan Documents, the administration or funding of
the Loans or with respect to any acts or omissions of Agent or any Lender, or
any past or present officers, agents or employees of Agent or any Lender, and
each of Borrower and Guarantors does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.

7.         Ratification.  Except as hereinabove set forth, all terms, covenants
and provisions of the Credit Agreement, the Guaranty and the other Loan
Documents remain unaltered and in full force and effect, and the parties hereto
do hereby expressly ratify and confirm the Credit Agreement, the Guaranty and
the other Loan Documents.  Nothing in this Amendment or any other document
executed in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or





3




substitution of the indebtedness evidenced by the Notes or the other obligations
of Borrower and Guarantors under the Loan Documents (including without
limitation the Guaranty).  This Amendment shall constitute a Loan Document.

8.         Counterparts.  This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

9.         Miscellaneous.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

10.       Effective Date.  This Amendment shall be deemed effective and in full
force and effect (the “Effective Date”) upon confirmation by the Agent of the
satisfaction of the following conditions:

(a)        the execution and delivery of this Amendment by Borrower, Guarantors,
Agent and the Required Lenders; and

(b)        the Borrower shall have paid the reasonable fees and expenses of
Agent in connection with this Amendment and the transactions contemplated
hereby.

[CONTINUED ON NEXT PAGE]

 

 



4




IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment under seal as of the day and year first above written.

 

 

 

 

 

 

BORROWER:

 

 

 

JERNIGAN CAPITAL OPERATING COMPANY, LLC,

 

a Delaware limited liability company

 

 

 

By:

Jernigan Capital, Inc., a Maryland limited

 

 

liability company, its managing member

 

 

 

 

 

By:

/s/ Kelly P. Luttrell

 

 

Name:

Kelly P. Luttrell

 

 

Title:

Senior Vice President,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

(SEAL)

 

 

 

 

 

 

REIT:

 

 

 

JERNIGAN CAPITAL, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Kelly P. Luttrell

 

Name:

Kelly P. Luttrell

 

Title:

Senior Vice President,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

(SEAL)

 

[Signatures Continue On Next Page]

 

 



[Signature Page to First Amendment to First Amended and Restated Credit
Agreement – KeyBank/Jernigan]




 

 

SUBSIDIARY GUARANTORS:

 

 

 

MIAMI CITY SELF STORAGE 3RD AVE, LLC,

 

MIAMI CITY SELF STORAGE DORAL 77TH OWNER, LLC;

 

MIAMI CITY SELF STORAGE 6TH AVE, LLC;

 

MIAMI CITY SELF STORAGE 28TH LANE, LLC;

 

MIAMI CITY SELF STORAGE PEMBROKE PINES BLVD OWNER, LLC,

 

each a Florida limited liability company

 

 

 

By:

Jernigan Capital Operating Company, LLC,

 

 

a Delaware limited liability company, their sole member

 

 

 

 

 

By:

Jernigan Capital, Inc., a Maryland corporation, its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kelly P. Luttrell

 

 

Name:

Kelly P. Luttrell

 

 

Title:

Senior Vice President,

 

 

Chief Financial Officer and Treasurer

 

(SEAL)

 

 

BAKERY SQUARE SELF STORAGE, LLC,

 

a Florida limited liability company

 

 

 

By:

Bakery Square Self Storage Parent, LLC,

 

 

a Florida limited liability company, its manager

 

 

 

 

 

By:

Jernigan Capital Operating Company, LLC,

 

 

 

a Delaware limited liability company, its manager

 

 

 

 

 

 

By:

Jernigan Capital, Inc., a Maryland corporation, its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kelly P. Luttrell

 

 

Name:

Kelly P. Luttrell

 

 

Title:

Senior Vice President,

 

 

Chief Financial Officer and Treasurer

 

(SEAL)

 

[Signatures Continued on Next Page]





Signature Page to Joinder Agreement




 

 

 

 

 

BAKERY SQUARE SELF STORAGE PARENT, LLC,

 

a Florida limited liability company

 

 

 

By:

Jernigan Capital Operating Company, LLC,

 

 

a Delaware limited liability company, its manager

 

 

 

 

 

By:

Jernigan Capital, Inc., a Maryland corporation, its managing member

 

 

 

 

 

 

By:

/s/ Kelly P. Luttrell

 

 

Name:

Kelly P. Luttrell

 

 

Title:

Senior Vice President,

 

 

Chief Financial Officer and Treasurer

 

(SEAL)

 

 

 

 

 

 

BAKERY SQUARE OPERATIONS, LLC,

 

a Delaware limited liability company

 

 

 

By:

Jernigan Capital Operating Company, LLC,

 

 

a Delaware limited liability company, its sole member

 

 

 

 

 

By:

Jernigan Capital, Inc., a Maryland corporation, its managing member

 

 

 

 

 

 

By:

/s/ Kelly P. Luttrell

 

 

Name:

Kelly P. Luttrell

 

 

Title:

Senior Vice President,

 

 

Chief Financial Officer and Treasurer

 

(SEAL)

 

 

PLG JACKSONVILLE STORAGE, LLC,

 

a Delaware limited liability company

 

 

 

By:

Jernigan Capital Operating Company, LLC,

 

 

a Delaware limited liability company, its sole member

 

 

 

 

 

By:

Jernigan Capital, Inc., a Maryland corporation, its managing member

 

 

 

 

 

 

By:

/s/ Kelly P. Luttrell

 

 

Name:

Kelly P. Luttrell

 

 

Title:

Senior Vice President,

 

 

Chief Financial Officer and Treasurer

 

(SEAL)

 

[Signatures Continued on Next Page]





 




 

 

 

 

 

 

LR-BAYSHORE 1, LLC,

 

a Delaware limited liability company

 

 

 

By:

Jernigan Capital Operating Company, LLC,

 

 

a Delaware limited liability company, its managing member

 

 

 

 

 

By:

Jernigan Capital, Inc., a Maryland corporation, its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kelly P. Luttrell

 

 

Name:

Kelly P. Luttrell

 

 

Title:

Senior Vice President,

 

 

Chief Financial Officer and Treasurer

 

(SEAL)

 

 

 

 

 

 

 

 

FLEMING ISLAND SS, LLC,

 

a Florida limited liability company

 

 

 

By:

Fleming Island SS Holding, LLC,

 

 

a Florida limited liability company, its sole member

 

 

 

 

 

By:

JCAP FI Holdings, LLC, a Delaware limited liability company, its sole member

 

 

 

 

 

 

 

By:

Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member

 

 

 

 

 

 

 

 

 

 

By:

Jernigan Capital, Inc., a Maryland corporation, its managing member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kelly P. Luttrell

 

 

 

 

 

Name:

Kelly P. Luttrell

 

 

 

 

 

Title:

Senior Vice President,

 

 

 

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

(SEAL)

 

[Signatures Continued on Next Page]

 

 



 




 

 

 

 

 

 

 

 

FLEMING ISLAND SS HOLDING, LLC,

 

a Florida limited liability company,

 

 

 

By:

JCAP FI Holdings, LLC, a Delaware limited liability company, its sole member

 

 

 

 

 

By:

Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member

 

 

 

 

 

 

 

By:

Jernigan Capital, Inc., a Maryland corporation, its managing member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kelly P. Luttrell

 

 

 

 

Name:

Kelly P. Luttrell

 

 

 

 

Title:

Senior Vice President,

 

 

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

(SEAL)

 

 

 

 

 

 

JCAP FI HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

By:

Jernigan Capital Operating Company, LLC,

 

 

a Delaware limited liability company, its sole member

 

 

 

 

 

By:

Jernigan Capital, Inc., a Maryland corporation, its managing member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kelly P. Luttrell

 

 

 

Name:

Kelly P. Luttrell

 

 

 

Title:

Senior Vice President,

 

 

 

 

Chief Financial Officer and Treasurer

 

 

 

(SEAL)

 

[Signatures Continued on Next Page]





[Signature Page to First Amendment to First Amended and Restated Credit
Agreement – KeyBank/Jernigan]




 

 

LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

individually and as Agent

 

 

 

By:

/s/ Sara Jo Smith

 

Name:

Sara Jo Smith

 

Title:

Vice President

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

By:

/s/ Matt Stein

 

Name:

Matt Stein

 

Title:

Senior Vice President

 

 

BMO HARRIS BANK N.A.

 

 

 

By:

/s/ Jonas Robinson

 

Name:

Jonas Robinson

 

Title:

Vice President

 

 

TRUSTMARK NATIONAL BANK

 

 

 

By:

/s/ Michael Peeler

 

Name:

Michael Peeler

 

Title:

Senior Vice President

 

 

FIRSTBANK

 

 

 

By:

/s/ Bill Harter

 

Name:

Bill Harter

 

Title:

Senior Vice President

 

 

TRIUMPH BANK

 

 

 

By:

/s/ Jeffrey L. Pedron

 

Name:

Jeffrey L. Pedron

 

Title:

Senior Vice President

 

 



[Signature Page to First Amendment to First Amended and Restated Credit
Agreement – KeyBank/Jernigan]




 

 

RENASANT BANK

 

 

 

By:

/s/ Jeffrey Rowe

 

Name:

Jeffrey Rowe

 

Title:

Senior Vice President

 

 

PINNACLE BANK

 

 

 

By:

/s/ Joelle Rogin

 

Name:

Joelle Rogin

 

Title:

Senior Vice President

 

 

 

